EXHIBIT 10.12

 

Form of

John Deere Restricted Stock Unit Grant

 

[g149421khimage002.gif]

Deere & Company

One John Deere Place, Moline, Illinois 61265 USA

 

 

[Date]

 

 

Participant Name

Address

City, State, Zip Code

 

Dear Name:

 

I am pleased to advise you that on [Date] you were awarded X,XXX Restricted
Stock Units (RSU’s) pursuant to the John Deere Omnibus Equity and Incentive Plan
(Plan). Since this letter agreement, together with the Plan, contain the terms
of your grant you should read this letter carefully. Please note that your
signature is required at the bottom of page three.

 

RSU’s are an element of total executive compensation designed as a long-term
incentive to encourage ownership and focus thinking on stockholder value.

 

RSU’s are common stock equivalents and represent the right to receive an
equivalent number of shares of Deere & Company (Company) $1 par common stock
(Common Stock) if and when certain vesting and retention requirements, as
detailed below, are satisfied.

 

Individual awards are determined by the Deere & Company Board of Directors
Compensation Committee (Committee).

 

Your RSU’s are subject to the following provisions:

 

(1)                      Restriction Period. Except as provided in paragraph (5)
below, your RSU’s will vest on [the third anniversary of the grant date]. In
addition, you are required to hold your RSU’s until the earlier of: (i) [the
fifth anniversary of the grant date]; or (ii) the first business day in
January following your retirement or termination of employment. When the vesting
and retention restrictions on your RSU’s lapse, you will receive a certificate
for the shares of common stock represented by your RSU’s (net of any shares
withheld for taxes) and your RSU’s will terminate.

 

You may not sell, transfer, gift, pledge, assign or otherwise alienate the RSU’s
while they are subject to the vesting or retention restrictions. Any attempt to
do so contrary to the provisions hereof shall be null and void.

 

(2)                      Deferral Election. On or prior to the fourth
anniversary of the date of grant of the RSU’s, you may irrevocably elect to
defer until your retirement or termination the delivery of the shares of Common
Stock that would otherwise be due by virtue of the lapse of the five year
retention restriction set forth in paragraph (1) above. If such deferral
election is made, the RSU’s shall be retained by you and shall be
non-transferable until the first business day in January following your
retirement or termination.  Upon your retirement or termination, the RSU’s will
be converted to shares of Common Stock and the share certificate (net of any
shares withheld for taxes) will be delivered to you as soon as practicable
thereafter.

 

--------------------------------------------------------------------------------


 

(3)                      Voting Rights. You have no voting rights with respect
to the RSU’s.

 

(4)                      Dividends and Other Distributions. You are entitled to
receive cash payments on the RSU’s equal to any cash dividends paid during the
restriction period with respect to the corresponding number of shares of Common
Stock. If any stock dividends are paid in shares of Common Stock during the
restriction period, you will receive additional RSU’s equal to the number of
Common Stock shares paid with respect to the corresponding number of shares of
Common Stock.

 

(5)                      Termination of Employment. If you terminate employment
during the vesting period due to disability or retirement pursuant to the John
Deere Pension Plan for Salaried Employees or any successor plan, subject to
paragraph (5) below, the RSU’s will continue to vest over the three year period
from the date of grant.

 

If your employment terminates during the vesting period due to death, a prorated
number of the RSU’s will vest based on the number of full months employed after
the grant date divided by 36 months. The remaining invested RSU’s will be
forfeited. The retention restrictions will lapse on the first business day in
January following your death.

 

If your employment terminates for cause, or for any other reasons not
specifically mentioned herein, all unvested RSU’s held by you at that time shall
be forfeited by you.

 

The Committee may, at its sole discretion, waive any automatic forfeiture
provisions or apply new restrictions to the RSU’s.

 

(6)                      Non-Compete Condition. In the event that your
employment terminates during the 36 month vesting period of the RSU’s with the
consent of the Committee or by reason of retirement or disability, your rights
to the continued vesting of the RSU’s shall be subject to the conditions that
until the RSU’s vest, you shall (a) not engage, either directly or indirectly,
in any manner or capacity as advisor, principal, agent, partner, officer,
director, employee, member of any association or otherwise, in any business or
activity which is at the time competitive with any business or activity
conducted by the Company and (b) be available, except in the event of your
death, at reasonable times for consultations (which shall not require
substantial time or effort) at the request of the Company’s management with
respect to phases of the business with which you were actively connected during
employment, but such consultations shall not (except if your place of active
service was outside of the United States) be required to be performed at any
place or places outside of the United States of America or during usual vacation
periods or periods of illness or other incapacity. In the event that either of
the above conditions is not fulfilled, you shall forfeit all rights to any
unvested RSU’s, held on the date of the breach of the condition. Any
determination by the Committee, which shall act upon the recommendation of the
Chairman, that you are, or have, engaged in a competitive business or activity
as aforesaid or have not been available for consultations as aforesaid shall be
conclusive.

 

(7)                      Conformity with Plan. Your RSU’s award is issued
pursuant to Section 5.1 (Other Awards) of the Plan and is intended to conform in
all respects with the Plan. Inconsistencies between this letter and the Plan
shall be resolved in accordance with the terms of the Plan. By executing and
returning the enclosed copy of this letter, you agree to be bound by all the
terms of the Plan and restrictions contained in this letter. All definitions
stated in the Plan shall be fully applicable to this letter.

 

2

--------------------------------------------------------------------------------


 

(8)                      Amendment. This Agreement may be amended only by a
writing executed by the Company and you which specifically states that it is
amending this Agreement. Notwithstanding the foregoing, this Agreement may be
amended solely by the Committee by a writing which specifically states that it
is amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Committee reserves the right to change, by written notice to you,
the provisions of the RSU’s or this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
RSU’s which are then subject to restrictions as provided herein.

 

(9)                      Severability. If all or any part of this Agreement or
the Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Agreement or the Plan not declared to be unlawful or invalid. Any part of
this Agreement so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms thereof to the fullest
extent possible while remaining lawful and valid.

 

(10)                No Employment Rights. Nothing herein confers any right or
obligation on you to continue in the employ of the Company or any Subsidiary,
nor shall this document affect in any way your right or the right of the Company
or any Subsidiary, as the case may be, to terminate your employment at any time.

 

Please execute this letter in the space provided to confirm your understanding
and acceptance of this letter agreement. You may make a photocopy for your
records if you wish.

 

 

 

DEERE & COMPANY

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

President, Global Financial Services and

 

 

Corporate Human Resources

 

 

The undersigned hereby acknowledges having read the Plan and this letter, and
hereby agrees to be bound by all the provisions set forth in the Plan and this
letter.

 

 

 

 

 

 

Participant Name

 

3

--------------------------------------------------------------------------------